Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: EP-0558817-A2, hereinafter EP’817, was found to be the closest prior art. EP’817 discloses a suction device 19 for a hole saw 10 of a hand-held power tool oscillatingly driven about an oscillation axis, the suction device comprising: a substantially disk-shaped base body 25 that has a first side that faces the hand-held power tool (See Figure 1) and a second side that faces the hole saw 10; a fastening section 31 to detachably fasten the suction device 19 to an oscillatingly driven hand-held power tool (Note: The “fastening section” is being interpreted under 112(f) as a  screw connection or equivalents thereof.  EP’817 discloses a fastening section 31 in the form of a threaded sleeve that is fully capable of being attached to an oscillatingly driven hand-held power tool); and a connecting piece 22 to connect the suction device to a suction apparatus (Note: The “connecting piece” is being interpreted under 112(f) as an angled opening formed through the suction device or equivalents thereof.) (See Figure 1).
Regarding independent claim 1, EP’817 does not disclose wherein an axial collar is formed on the second side for surrounding an outer circumference of the hole saw, and wherein a ratio between a height of the axial collar and a diameter of the base body is between 10:110 and 30:110.
Regarding independent claim 10, EP’817 does not disclose wherein a ratio between a height of the collar and a height of the axial collar is between 3:10 and 8:10.
Regarding independent claim 11, EP’817 does not disclose wherein the fastening section comprises two screw sleeves.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of EP’817, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722